Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims and the remarks filed on 11/15/2021 have been fully considered and they are persuasive.
In an updated search, the closest art found was to Zhou et al. which discloses establishing connection between a user equipment (UE) and a core network. A first sub-flow and a second sub-flow are established to transfer a data flow through a first type communication link and a second type communication link. Connection information concerning the first sub-flow and the second sub-flow is provided to the core network. The first and second sub-flows are adjusted to provide an adjusted data flow based on the connection information, where the connection information comprises 5-tuple multi-path transfer control protocol (MPTCP) connection information, a unique identifier of MPTCP connection between the UE and an application server and MPTCP connection application identification.
However, the combination of elements recited in the amended claims is not met by the cited art or any art found, either alone or in combination. Thus, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO-2019010702 to Zhou et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466